DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments, filed January 24, 2022, have been fully considered but are persuasive.  The amendments do overcome the §102 rejection, but not for the reasons listed by the Applicants.  In the §103 obviousness rejection below, Holveck is modified by Chandrashekhara (US 2014/0032000; previously cited in the PTO-892 form dated 4/9/20).
During the telephone interview, we discussed how defining a “centralized controller” would overcome the §102 rejection.  Upon a further review of the reference, this position is no longer maintained.  Holveck states “By changing a setting using an external controller or based on the status of contactor 106 or 108, the power inverters 101 can dynamically set their operations to voltage source mode or current source mode.” (penultimate sentence of par 25, emphasis added).  And this external controller is also responsible for opening the breaker 108 when the grid is unacceptable (par 59).  As can be seen here, Holveck discloses a centralized controller that issues a command signal to the individual inverters to cause them to enter into their respective modes.  
Claim 1, however, recites “issues at least one command signal to one of the first and second inverters in a grid independent mode to regulate voltage and frequency on the AC bus”.  Thus, it appears that the command signal is a specific regulation command instead of an “enter into a mode” command.  Support for this can be found in 
Chandrashekhara teaches the equivalence of distributed controllers (such as in Holveck) and a single centralized controller that issues command signals to the inverters to regulate their functionality (fig 1, item 14; par 24, 30).  Thus, the prior art teaches the obviousness of replacing the many individual controllers taught by Holveck with one centralized controller.  The Holveck functionality remains the same – the only modification is moving controllers from many locations into one.  

The Applicants’ comments are not persuasive to show why Holveck should not be applied against the rest of the claims or why its modification is not obvious.  Claim 1 is addressed below, but the comments apply to the other independent claims as well. 
The Applicants state, “Holveck fails to disclose responsive control of its inverters to take specific modes apart from what its sources dictate.” (Remarks, page 8, first paragraph).  This argument is not relevant to the art rejection.  Amended claim 1 recites that the centralized controller issues commands to the inverters to cause them to regulate certain aspects of their output AC power depending on their modes.  The claim does not define why one specific mode is selected for one specific inverter (and not the other).  The claim does not explicitly prohibit “what its sources dictate” from being a consideration into how the inverter modes are selected. 

The claim is only broadly directed to commanding the inverters into different modes.  There are no reasons given for why a mode is selected or why a specific inverter is assigned a particular mode.  Therefore, there is no requirement that Holveck must somehow disclose/teach selecting modes “apart from what its sources dictate”.  The claim does not explicitly define why the first inverter is given a mode in some manner that distinguishes over Holveck’s determination that the mode is dependent on the source type.  If the Applicants intend for this to be a reason why the claims are distinguished over Holveck, then they are invited to amend the claims to actually define why/how the controller selects a specific mode for each inverter. 

The Applicants state, “The ordinary artisan would have appreciated that Holveck’s source-reflective inverters do not actually control bus conditions, even if they incidentally impact them.” (Remarks, page 8, second paragraph).  This position is flatly 
It is noted that claim 1 recites “a centralized controller configured [] to control conditions on the AC bus by simultaneous operation of the first and second inverters including by issuing” the two command signals (emphasis added).  The “control conditions” is not distinct claimed functionality.  “Control conditions” is a benefit/result of completing the two “by” functions that follow.  The claim is directed to “simultaneous operation” of the two inverters (this is what Holveck does) and this is initiated “by issuing commands” (this is taught by modifying Holveck with Chandrashekhara).
Furthermore, the Applicants conclusion that Holveck’s disclosure is a “generic discussion of power control” is not persuasive.  Holveck has been explicitly art limitation mapped to the limitations of “grid independent mode to regulate voltage and frequency” and “grid interactive mode to regulate power and power factor”.  Thus, Holveck discloses the same AC bus parameter control as the Applicants.  The Applicants do not rebut this analysis.  If the Holveck inverters produce the same type of regulated output (as the Applicants have not shown any fault in this analysis), then it is proper to interpret this output as “control bus conditions”.  If the Applicants disagree, they are requested to more clearly explain how Holveck’s inverters can regulate the same claimed parameters (voltage and frequency, power and power factor), yet produce a different effect than the Applicants’ inverters. 

The Applicants then state, “Holveck’s inverters are source-controlled and do not include the specific architecture as recited in claim 1.” (Remarks, page 8, last paragraph).  There are two separate issues.  The “source-controlled” argument is irrelevant as it is directed to unclaimed subject matter (see above on pages 3-4).  As for the “specific architecture”, Holveck clearly discloses “a centralized controller” (par 25).  In the combination of references, any inverter regulation functionality found in the distributed controllers is modified (by Chandrashekhara) to be moved to the centralized controller.  Holveck discloses all claimed structure – the modification is only required to move some functionality from one controller to another. 

The Applicants state, “Holveck fails to disclose issuing a command signal to one inverter for grid independent mode to maintain communication [sic] on the AC bus, and to the other inverter for grid interactive mode relying on the one inverter for commutation” (Remarks, page 8, last paragraph).  Holveck par 25 clearly discloses that the centralized controller causes the inverter internal controllers to “set their operations to voltage source mode or current source mode” (par 25, penultimate sentence).  The Holveck centralized controller clearly “issues a command” to cause the inverters to complete functionality they weren’t previously doing.  While the Holveck inverter controllers are individually responsible for AC output power regulation (par 25), this is modified by Chandrashekhara to be relocated to the external controller.  

source-serving, there is no guarantee that any inverters are available to operate in grid independent mode at any given moment” (Remarks, page 8, last paragraph, emphasis added).  This is not persuasive as it is directed to unclaimed subject matter.  It is unclear why the Applicants keep repeating “source-serving”.  The Examiner agrees that the type of source determines which mode is selected – but the claims do not distinguish over this functionality.  The claims are only broadly directed to selecting modes without any indication as to why one inverter is given its specific mode instead of the other.  If the Applicants intend for their mode selection to be something that is not “source-serving”, they are invited to amend the claims accordingly.  Repeating this phrase in the remarks is not persuasive to show any error in the art rejection. 
Holveck discloses a plurality sources and very clearly states that two of them are different (one is renewable, the other is a battery; see par 25).  Because of the different sources, their controllers will command the respective inverters to be in the two different modes (par 25).  Claim 1 is an apparatus claim directed to a specific moment in time. Holveck discloses the structure of claim 1.  It is irrelevant what happens in the future (outside the scope of the claim) and whether some Holveck inverters will be “available” or not.  To qualify as a reference, Holveck is not required to disclose the recited limitations at every moment of its existence.
The Examiner disagrees that modifying Holveck to have a centralized controller would “sacrifice its source-specific inverter operation” (Remarks, pages 8-9 bridging sentence).  As noted in the Interview (12/15/21), the modified centralized controller would still pick the same modes that would have been selected by the individual 
The Examiner also disagrees that “Holveck might lack any commutation in any given moment, such as when all sources require grid interaction [sic] mode.” (Remarks, page 9, first paragraph).  Holveck discloses that its sources can be in any combination, including one solar and one battery.  In this combination of sources, the inverters would be controlled to be in the two different modes with one providing commutation.  There is no evidence of record that Holveck can only have renewable energy sources (thereby forcing all inverters to be in the grid interactive mode).
That the Applicants can envision one combination of sources does not disprove the combination relied on by the Examiner.  In fact, with four sources (as shown in figure 1) and two types of sources, there are 16 different combinations of available inverter modes.  They are all equally plausible, meaning that any of these 16 Holveck source-inverter-mode combinations can be cited against the claims.  Identifying any one combination (renewables only) does not rebut the Examiner’s citations to other combinations (mix of renewable(s) and battery(ies)).
Claim Objections
Claims 1 is objected to because:
 “communication” (line 13) should be “commutation”.
It recites both “a controller configured to operate the microgrid for selective coupling with an Electric Power System” (a broad limitation) and “wherein the controller is a centralized controller configured to determine whether the EPS grid commutation is unacceptable, and responsive to the determination that EPS grid 
The meaning of the command signal is not entirely clear.  It appears that the command signal controls the regulation of inverter outputs, but the claim recite the name of the mode in between the command signal and the named parameters.  If the command signal controls the inverter to enter into a mode, then the claim should be amended to make this clearer.  If the command signal controls the inverter output parameters (where the mode is already set or the mode is just the name given when certain parameters are controller), then the claim should be amended to make this clearer.
Claim 9 is objected to for the same reasons as claim 1.  The term “communication” (line 16) is incorrect, the controller is both defined broadly and narrowly in the same claim, and the function of the command signal is unclear. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-27 and 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Holveck (US 2016/0306372) in view of Chandrashekhara (US 2014/0032000).
With respect to claim 1, Holveck discloses a microgrid (fig 1-4, 11-13; par 24-42 and 57-59) comprising: 
a controller (210) configured to operate the microgrid for selective coupling (via 108; see par 59) with an Electric Power System (107); 
a breaker switch (108, 1310) in communication with the controller and operable according to the controller between a connected position electrically connecting the microgrid with the EPS and a disconnected position electrically disconnecting the microgrid with the EPS (108 is a contactor that has open and closed positions; this inherently “connects” and “disconnects” the circuitry on its two sides); 
a first inverter (any one of 101) in communication with the controller (evidenced by figs 3 and 11 and the fact that the controllers can change the inverter operating mode as per par 25), and configured to maintain commutation on an AC bus (par 27-38); and 
a second inverter (any other of 101) coupled in parallel with the first inverter (the parallel inverters are shown in figure 1);
wherein the controller is a centralized controller (par 25, 59) configured to determine whether EPS grid commutation is unacceptable (par 59), and responsive to this determination, to control the breaker switch into the disconnected position (par 59), and to control conditions on the AC bus by 
wherein the other inverter in the grid interactive mode is configured to rely on the one inverter in the grid independent mode for commutation such that the microgrid operates as an isolated microgrid (par 39-40).
It appears that “commutation” refers to the repeated change in the direction of current on the AC bus.  In other words, it is synonymous with “alternating current”.  The specification offers no explicit definition and a search of the prior art does not provide any clear meaning for this word.  The entire purpose of an inverter is to produce an AC output.  Thus, it would appear that, by simply operating, an inverter will provide “commutation on an AC bus”.  Holveck discloses a feedback control for the inverter to provide a regulated AC bus frequency.  Thus, Holveck anticipates the limitation of “maintain commutation”.  The applicants have not addressed or rebutted this interpretation.  Thus, it is presumed to be correct.
Holveck discloses two parallel inverters that are controlled to be in one of two modes.  The modes are activated in response to a command signal from a centralized 
Holveck discloses the two claimed inverter modes (par 25).  The Holveck voltage source mode is a grid forming mode that is mapped to the claimed grid independent mode.  In this mode, Holveck regulates voltage and frequency (par 25, 27, 39 and step 330).  The Holveck current source mode is a grid following mode that is mapped to the claimed grid interactive mode.  In this mode, Holveck regulates power and power factor (par 25, 27, 40 and step 340).  While the mode may be selected because of the specific source at the inverter input (par 25), this is irrelevant to the fact that the claim does not define why specific inverters are given specific modes.  
Holveck discloses that the mode command signal is issued from a centralized controller.  Holveck, however, discloses that AC output power regulation, within each mode, is carried out via the controllers internal to each inverter.  Thus, Holveck does not expressly disclose that the command signal (issued by the external controller) is to “regulate” the inverters as claimed. 
Chandrashekhara (fig 1; par 17-37) discloses a centralized controller (14) that issues command signals (par 24, 30) to regulate the AC power outputs of a plurality of parallel inverters (18).  Chandrashekhara also teaches the equivalence of issuing the command signals by either distributed controllers or a shared centralized controller (par 30).  Thus, the combination replaces the regulation functionality (and mode selection) that is carried out within each individual Holveck controller to be carried out within a centralized controller.  This does not affect any functionality within Holveck – the modified central controller would still select inverter modes based on their connected 
Holveck and Chandrashekhara are analogous because they are from the same field of endeavor, namely controllers for parallel inverters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the individual inverter controllers taught by Holveck to be one centralized controller, as taught by Chandrashekhara.  The motivation for doing so would have been the simple substitution of one know device for another to obtain predictable results.  MPEP §2143(B).
With respect to claim 2, Holveck discloses the first inverter is configured to maintain commutation during a disconnection from the Electric Power System (par 39, 57).  The Holveck inverter maintains the microgrid AC frequency (i.e. “commutation”) during all modes (grid-connected and disconnected).  
The applicants should note that the phrase, “[structure] configured to [function]” is a structural limitation (it is not functional).  It is directed to what a structure can accomplish without further modifications, but the functional language is not actually required to be carried out.  For example, a basketball is configured to be dribbled and thrown through a basketball hoop.  But if the basketball is just sitting on the floor, unused, it maintains its “configuration”.  The structural configuration of the ball does not change based on whether it is used or not.  

Claim 2 recites that the first inverter is “configured to maintain commutation during a disconnection”.  The structural ability of the inverter to maintain commutation on the AC bus (which is on the microgrid side of the breaker) is not changed based on the on/off state of the breaker.  A controller may differently control the inverter based on the disconnection, but the inverter’s structure (its configuration) is not changed.  
With respect to claim 3, Holveck discloses the first inverter includes two controls to monitor and control disconnection and reconnection events (par 39).  The Holveck “inverter can dynamically set their operations to voltage source mode or current source mode by changing a setting using an external controller or based on the status of the contactor”.  The dynamic change using an external controller is a first “control” and “using the status of the contactor” is a second “control”. 
With respect to claim 4, Holveck discloses the first inverter further includes a grid sense (220) that monitors the status of the Electric Power System to determine whether the grid commutation is within acceptable voltage and frequency limits (par 30).  
With respect to claim 5, Holveck discloses a BKR signal that controls disconnection from the Electric Power System performed in response to power failure, and reconnection to the Electric Power System in response to return of power (par 59).  
With respect to claim 6, Holveck discloses the first inverter is configured to operate in a grid interactive mode and a grid independent mode (par 39, 57).  

With respect to claim 8, Holveck discloses the first inverter is configured to switch from grid interactive mode to grid independent mode in response to the commutation being no longer within acceptable voltage or frequency limits (par 39, 57, 59).  Holveck discloses that the inverter opens the contactor when the frequency is out of acceptable limits.  When the contactor is open, the inverter operates in the grid “independent” mode.  
With respect to claim 9, Holveck discloses a microgrid (fig 1-4, 11-13; par 24-42 and 57-59) for selective coupling (via 108) with an Electric Power System, the microgrid comprising: 
a centralized controller (par 25, penultimate sentence) for operating the microgrid for selective coupling (via 108 or 1310; see par 59) with the Electric Power System; 
a breaker switch (108) in communication with the controller and operable according to the controller between connected/disconnected positions to electrically connect/disconnect the microgrid and EPS; 
an AC bus (103); 

a second inverter (101; see below) configured to operate in grid interactive mode (par 25, 27, 40; fig 3, step 340) even while the first inverter operates in grid independent mode (the “configured to” structure of the second inverter does not impart “simultaneous” functionality into the claim), the second inverter coupled with the AC bus in parallel with the first inverter (see fig 1);
wherein the centralized controller (par 25, 59) is configured to determine occurrence of an unacceptable EPS grid commutation (par 59), to responsively control the breaker switch into the disconnected position (par 59), and to responsively control conditions on the AC bus by operation of the first and second inverters, including by issuing at least one command signal to the first inverter to enter into grid independent mode, in which it regulates voltage and frequency on the AC bus (in step 330; par 25, 27, 39) and to the second inverter enter into a grid interactive mode, in which it regulates power and power factor on the AC bus (in step 340; par 25, 27, 40);
wherein the second inverter operating in the grid interactive mode is configured to rely on the first inverter in the grid independent mode for commutation for operation of the microgrid as an isolated microgrid disconnected with the Electrical Power System (par 39-40).
The claim defines the configuration of the two inverters.  This limitation is structural (it is not functional).  Holveck’s inverters can dynamically change modes (par 
The claim does not recite the “simultaneous” operate in the two modes, as in claim 1.  Rather, claim 9 recites that the second inverter is configured to operate in a mode “while” the first inverter operates in a different mode.  The configuration/structure of the second inverter does not change if the two inverters have the same mode or different modes.  Thus, “while” does not appear to be limiting to the structural limitation of “configured to”.  Should the applicants amend the claim to more clearly define simultaneous functionality, they are directed to the art limitation analysis of claim 1.
Holveck discloses that grid independent mode (contactor open) as a “grid forming mode” where the inverter operates in a voltage source mode.  In this mode, the inverter regulates voltage and frequency (step 330).  Holveck discloses that grid interactive mode (contactor closed) as a “grid following mode” where the inverter operates in a current source mode.  In this mode, the inverter regulates power and power factor (step 340) while being “configured to rely” on the frequency (commutation) regulated by the other inverter.  
As discussed above, the Holveck centralized controller is responsible for detecting unacceptable commutation on the grid, opening the breaker, and for commanding the inverters to enter into their modes.  The centralized controller does not issue commands to regulate the inverters (this happens internally).  Chandrashekhara 
With respect to claim 13, Holveck discloses the second inverter cooperates with the first inverter to form a commutated signal (because they are in parallel) according to the controller (because the controller sets their modes).
With respect to claims 14-16, Holveck discloses the recited limitations, as discussed above in the art rejections of claims 3-5, respectively. 
With respect to claim 17, Holveck discloses a renewable energy source (102).  
With respect to claim 18, Holveck discloses the renewable energy source (102) includes a source inverter (101) configured to operate as an active power factor control device (fig 11).  It is unclear where the claim 11 “source inverter” is connected.  It is unclear if the applicants intend this source inverter to be one of the two inverters of claim 9, a third inverter that is in parallel to the other two, or a random inverter with no connection to the microgrid.
With respect to claim 19, Holveck discloses the second inverter is configured to supply or draw both real and reactive power from the Electric Power Source (fig 3, step 340; fig 11, steps 1140-1170).  
With respect to claims 20-27, Holveck and Chandrashekhara combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 9, 7, 13, 3-5 and 18-19, respectively.  Claim 20, unlike claim 9, does recite the limitation that the inverters are operated in the different modes at the same time.  In claim 20, “while” is tied to functionality, which does further narrow the claim.  The simultaneous functionality is address in the art rejection of claim 1.

With respect to claims 34 and 37-38, Holveck discloses the first and second inverters share common nodes (see fig 1) across one or more loads (104) of the AC bus.  Figure 1 shows at least a first node (the AC bus 103 itself) and there inherently is a second node (ground) not shown in the figure.  The Examiner interprets the ground as being below the sources (102).  These ground nodes are “common nodes” because they are all at the same potential.  
The Applicants have not presented any explanation for how they intend for these claims to be interpreted.  The “common nodes” limitation is not a substitute for clearly and explicitly defining how the Applicants intend for “parallel” to be used within the claims.
With respect to claims 35-36, Holveck discloses first and second inverters are configured to provide (claims 29-30) and actually regulate (claim 31) active power factor control to support dynamic configuration of the microgrid as an isolated microgrid (par 39-40; steps 330, 340).  The Holveck inverters are both configured to operate in the two modes defined in claim 1.  This any one of them operating in the grid interactive mode to provide active power factor control (par 40).  
Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADI AMRANY/           Primary Examiner, Art Unit 2836